Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites an inner diameter of the semi-cylindrical convex structure is equal to an outer diameter of the pressure measuring steel pipe, and the outer diameter is larger than the inner diameter by 1mm. Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires a device having a pipe with an outer diameter and a semi-cylindrical structure with an inner diameter.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to a pressure measuring device, specifically for use in wind tunnels.
(C) The state of the prior art. The current state of the prior art discloses different pressure measuring pipes.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a wind tunnel technician having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how the outer diameter of the pipe can be equal to the inner diameter and larger than the inner diameter.
 (F) and (G) The amount of direction provided by the inventor; The existence of working examples. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, the originally filed disclosure teaches a steel pipe 4 having an outer diameter that is configured to be partially enclosed by a larger semi-cylindrical convex structure 1c (fig. 3). Applicant’s embodiment teaches the inner diameter of the convex structure to be equal to the outer diameter of the steel pipe, and, the outer diameter of the convex structure to be 1mm greater than the inner diameter of the convex structure (paragraph 16, fig. 3).
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since one of ordinary skill in the art would be uncertain as to how to make a steel pipe having a specific outer diameter that is both equal to and greater than a specific inner diameter of the convex structure, it would not be practical for one of skill in the art to make the invention without undue experimentation. 
After considering all of the above factors, claim 1 is not enabled by the originally filed disclosure. Due to no direction or working examples of the claimed limitation, a person of ordinary skill in the art would not be able to use the invention as recited in claim 1.
Claims 2-3 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites elastic similar structure of a wing in a large transport plane. The terms “similar” and “large” are a subjective/relative terms that renders this limitation indefinite. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites a pressure measuring device for a scale model … of a wing in a large transport plane, comprising … wing beams and skin, wherein the bracket for pressure measuring steel pipes are attached to the skin and are bonded to the skin and the wing beams by resin adhesive, the pressure measuring steel pipe extends out of the skin, and an error of perpendicularity between an axis of the pressure measuring steel pipe and a tangent plane of a skin surface is smaller than 1.0 degree. As such, claim 1 is directed to a pressure measuring device to be used with a scale model of a wing, however, the claims require portions of the wing. Thus, it is unclear if claim 1 is only directed to the structure of the pressure measuring device, or if the structure of the wing is required to infringe the claim. 
The examiner recommends amending the preamble of claim 1 to recite something similar to: “An aeroelastic scale model of a wing of a transport plane comprising skin, wing beams, and a pressure measuring device, the pressure measuring device further comprising: …”.
	Claim 1 recites the pressure measuring steel pipe is embedded into a pipe groove, and subsequently recites pipe grooves. Thus, it is unclear if “a pipe groove” is referring to a singular groove or a plurality of pipe grooves that the steel pipe is embedded in.
 	Claim 1 repeatedly recites elements followed by “for pressure measuring steel pipes”. For example, “the bracket for pressure measuring steel pipes”. It is unclear if the “for pressure measuring steel pipes” are referring to the pressure measuring steel pipes affirmatively claimed, or if the elements merely have to be capable of interacting with any pressure measuring steel pipes.
	Claim 1 recites L-shaped pressure measuring steel pipes in line 11. It is unclear if these are referring to the steel pipes previously introduced, or if additional steel pipes are being introduced.
	Claim 1 recites notches for bracket are formed at the pipe grooves. Since the pipe grooves are in the bracket, it is unclear how the notches can be for the bracket. The examiner will interpret this to mean “notches in bracket …”. 
	Claim 1 recites a middle part of the bracket in the fourth to last line. It is unclear if this is referring a middle of the bracket previously introduced.
	Claim 1 recites pressure measuring hoses in the third to last line. It is unclear if this is referring to the pressure measuring hoses previously introduced. 
	Claim 3 recites the bracket for pressure measuring steel pipes and the holding blocks are made of photosensitive resin and are integrally formed by 3D printing. In light of the specification which teaches to arrange the holding blocks in the notches of the bracket, it is unclear whether the bracket and holding blocks are integral with each other, or, if they are each integrally formed. 
	Claim 2 is rejected for depending from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.